Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mark Swanson on 3/8/2022.
The application has been amended as follows, in the Claims: 
1. 	(Examiner’s Amendment) A gas-fired instantaneous water heater comprising: 
		a water loop configured to conduct water through the water heater;
		a radiant burner;
		a combustion chamber disposed about the radiant burner, wherein the combustion chamber is exposed to radiation from the radiant burner;
		a thermoelectric generator (TEG) connected to the combustion chamber  wherein a first portion of the water loop extends across a first side of the TEG, the TEG includes a first section configured to receive water of the water loop entering the water heater and a second side of the TEG is disposed toward the radiant burner and heated by the radiant burner, the TEG provides operative power to components of the water heater, and a second portion of the water loop that is to provide heated water.

		2 and 4 (Canceled by Examiner’s Amendment)

		5.	(Examiner’s Amendment) The gas-fired instantaneous water heater of Claim 1 [[4]] wherein the TEG at least partially surrounds the combustion chamber.
		10. 	(Examiner’s Amendment) A water heater comprising:
		a water loop configured to conduct water through the water heater;
		a radiant burner;
		a combustion chamber disposed about the radiant burner wherein the combustion chamber is exposed to radiation from the radiant burner;
		a thermoelectric generator (TEG) connected to the combustion chamber in combination with the radiant burner, wherein the TEG includes a first side configured to receive water of the water loop entering the water heater a first portion of the water loop extends across a first side of the TEG, a second side of the TEG is heated by the radiant burner, and the TEG provides operative power to components of the water heater, and wherein a second portion of the water loop that is downstream from the first portion and downstream of the TEG is heated by the radiant burner to provide heated water;
		a heat pump in combination with the TEG, wherein the heat pump is configured to heat the water loop upstream of the TEG; and 
		a compressor and a condenser wherein the compressor and the condenser are operatively integrated with the heat pump.

		13. (Examiner’s Amendment) The water heater of Claim 10 wherein one or more TEG elements are incorporated with a combustion chamber disposed about the radiant burner, the TEG at least partially enclose enclosing the combustion chamber.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of reference, Fard et al. (US 2018/0135869), OH et al. (US 2017/0021697), and Harnish (US 4,517,807), alone or in combination does not disclose the claimed gas-fired instantaneous water heater, with the water-cooled TEG mounted proximate to the combustion chamber or the method of operation of a water heater wherein the incoming cold water follows the path of first communicating with the heat pump condenser and then the TEG and then the boiler to the delivery location.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E BARGERO whose telephone number is (571)270-1770. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571) 272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN E BARGERO/Examiner, Art Unit 3762                                                                                                                                                                                                        ***

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762